DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9-10, 13-14, 18 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (U.S. Patent Application 2011/0202069 A1) and further in view of Duindam et al. (U.S. Patent Application 2013/276557 A1) and Wong et al. (U.S. Patent Application 2013/0028554 A1).
Claim 1:  Prisco teaches – 
A coordinate registration system (Figure 1, Element 100) comprising:
a shape sensing device (SSD) (Figure 1, Element 111, 115, 140 & 170) comprising at least one position sensor (Figure 1, Element 140) for providing corresponding sensor information (SI) [provides shape information] (Para 0052) indicative of a position [absolute three-dimensional pose and shape] of the at least one position sensor (Para 0048)
a registration fixture (Figure 1, Element 115) having a channel [lumen] (Para 0048), wherein the a channel extends through a body of the registration fixture is configured to receive at least part of the SSD [passing through a lumen in each of reference fixture] (Para 0048), the registration fixture is configured to be attached to a registrant object (RO) [Reference fixture 115 is adapted to be affixed to a location of interest, e.g., a part of an operating table] (Para 0042) defining a workspace [fixed world reference frame] (Para 0036 & 0036) and
a controller (Figure 1, Element 180) configured to:
sense a shape of the SSD inserted into the lumen based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the lumen [The processor then performs an integration from the location of the reference frame at location L0 to the geometrical center of the known feature at location L1] (Para 0059-0061& 0093-0094)
perform a coordinate registration in when it is determined that the sensed shape of the SSD corresponds with the known shape [The integration generates the x-y-z position and orientation of the known feature at location L1, which in turn can be used to determine the position and angle of the geometrical center of the known feature relative to the fixed world reference frame at location Lref] (Para 0093-0094)
Prisco fails to teach the fixture having an asymmetric channel.  Prisco also fails to teach further details regarding the controller and known shape determination.  However, Duindam teaches – 
a fixture (Figure 1, Element 130) having an asymmetric channel (as shown in Figure 3A), wherein the asymmetric channel extends through a body of the fixture is configured to receive at least part of the SSD [shape-sensing segment] (Figure 3A, Element 390) and defines a registration path (P) [kinematic chain] (Para 0090)
a controller (Figure 2A, Element 170 & 180) configured to 
sense a shape of the SSD [determine the relative partial-pose information] inserted into the asymmetric channel [S-curve] based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the asymmetric channel (Figure 3, Element 390 and Para 0021 & 0043)
Note: The Examiner interprets a S-curve is asymmetric as a S-curve cannot be folded on the vertical or horizontal axis and have symmetry.
determine whether the sensed shape of the SSD corresponds with the known shape [a shape signature for pre-set perturbation 191 is provided in the shape information] (Para 0050) in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Note:  The claim requires one known shape to be selected and the prior art teaches many different pre-set geometric perturbation such as a S-curve, loop, cusp, semi-circle, etc. (Para 0060) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Prisco and Duindam fails to teach a registration path having a predefined known shape and the SSD corresponding with the known shape of the registration path.
Wong teaches a registration path having a predefined known shape and the SSD corresponding with the known shape of the registration path (Para 0129) in order to improve registration of a shape sensing fiber (Para 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco and Duindam to include the fixture registration and controller as taught by Wong in order to improve registration of a shape sensing fiber (Para 0005)
Claim 4/1:  Prisco teaches wherein the controller is further configured to determine that the at least part of the SSD is within the channel; and interrogate the SSD to obtain the SI from the at least one position sensor in response to determining that the at least part of the SSD is within the channel (Para 0052).
Note:  When the controller interrogates the SSD that is when the determination is made.  If the controller cannot interrogate the SSD, the prior art is understood to be inoperable.
Prisco fails to teach the fixture having an asymmetric channel.  However, Duindam teaches a fixture (Figure 1, Element 130) having an asymmetric channel (as shown in Figure 3A) in order to provide new capabilities in providing feedback to a surgeon (Para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043).
Claim 5/1:  Prisco teaches wherein during the coordinate registration, the controller is configured to determine a shape-to-fixture transformation (ƒTs) corresponding to the sensed shape (Para 0104).
Claim 6/5/1:  Prisco teaches wherein during the coordinate registration, the controller is further configured to obtain a fixture-to-workspace transformation (ωTƒ) corresponding to the known shape (Para 0112-0114).
Claim 7/6/5/1:  Prisco teaches wherein during the coordinate registration, the controller is further configured to determine a shape-to-workspace transformation (ωTs) by calculating: ωTs = ωTƒ * ƒTs (Para 0121).
Claim 9/1:  Prisco teaches further comprising a least one mechanical interlock configured to releasably attach the registration fixture to the RO at one or more of a position and orientation relative to the workspace of the RO [The means used to affix reference fixture 115 is any conventional means that securely attaches reference fixture to the desired location during use] (Para 0042), which corresponds with the fixture-to- workspace transformation (ωTƒ) (Para 0038)
Note:  While the prior art does not specifically use the claim term, releasably attaching, the prior art teaches a limitation that reads on the claim terms.  The prior art teaches securely attaching to a desired location during use.  The act of attaching to desired locations would mean releasably attaching in order to attach the fixture to the desired location. 
Further Note:  The claim is NOT being interpreted under 112(f) for the purpose of examination because it is unclear what the coupling mechanism is from the Specification.  Once the claim rejection is overcome, the claim limitation would meet the three prong test of 112(f) interpretation.
Claim 10:  Prisco teaches – 
A method for registering coordinate systems (Abstract), the method being performed by at least one controller (Figure 1, Element 170 & 180) and comprising acts of:
interrogating (Figure 1, Element 170) at least one position sensor (Figure 1, Element 140) of a shape sensing device (SSD) (Figure 1, Element 111, 115, 140 & 170) inserted into a channel [lumen] (Para 0048) in a registration fixture (Figure 1, Element 115) coupled to a registrant object (RO) [Reference fixture 115 is adapted to be affixed to a location of interest, e.g., a part of an operating table] (Para 0042) defining a workspace [fixed world reference frame] (Para 0036), to obtain sensor information (SI) [provides shape information] (Para 0052) indicative of at least one of a position [absolute three-dimensional pose and shape] of the at least one position sensor (Para 0048) within a channel 
determining a shape of the SSD based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the channel [The processor then performs an integration from the location of the reference frame at location L0 to the geometrical center of the known feature at location L1] (Para 0059-0061& 0093-0094)
performing a coordinate registration when it is determined that the sensed shape of the SSD is determined to correspond with the known shape  [The integration generates the x-y-z position and orientation of the known feature at location L1, which in turn can be used to determine the position and angle of the geometrical center of the known feature relative to the fixed world reference frame at location Lref] (Para 0093-0094)
Prisco fails to teach the fixture having an asymmetric channel.  Prisco also fails to teach further details regarding the controller and known shape determination.  However, Duindam teaches – 
a fixture (Figure 1, Element 130) having an the asymmetric channel (as shown in Figure 3A) being configured to receive at least part of the SSD SSD [shape-sensing segment] (Figure 3A, Element 390) and defining a registration path (P) [kinematic chain] (Para 0090)
sensing a shape of the SSD [determine the relative partial-pose information] based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the asymmetric [S-curve] channel (Figure 3, Element 390 and Para 0021 & 0043)
Note: The Examiner interprets a S-curve is asymmetric as a S-curve cannot be folded on the vertical or horizontal axis and have symmetry.
determining whether the sensed shape of SSD corresponds with a known shape [a shape signature for pre-set perturbation 191 is provided in the shape information] (Para 0050) in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Note:  The claim requires one known shape to be selected and the prior art teaches many different pre-set geometric perturbation such as a S-curve, loop, cusp, semi-circle, etc. (Para 0060) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Prisco and Duindam fails to teach a registration path having a predefined known shape and the SSD corresponding with the known shape of the registration path.
Wong teaches in a registration fixture having a predefined known shape (Para 0129) in order to improve registration of a shape sensing fiber (Para 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco and Duindam to include the fixture registration and controller as taught by Wong in order to improve registration of a shape sensing fiber (Para 0005)
Claim 13/10:  Prisco teaches further comprising act of determining whether at least part of the SSD is within the channel and interrogating the SSD to obtain the SI from the at least one position sensor when it is determined that at least part of the SSD is within the channel (Para 0052).
Note:  When the controller interrogates the SSD that is when the determination is made.  If the controller cannot interrogate the SSD, the prior art is understood to be inoperable.
Prisco fails to teach the fixture having an asymmetric channel.  However, Duindam teaches a fixture (Figure 1, Element 130) having an asymmetric channel (as shown in Figure 3A) in order to provide new capabilities in providing feedback to a surgeon (Para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043).
Claim 14/10:  Prisco teaches wherein the act of performing the coordinate registration comprises determining a shape-to-fixture transformation (ƒTs) corresponding to the sensed shape of the SSD (Para 0104)
Claim 18:  Prisco teaches – 
A non-transitory computer readable medium comprising computer instructions which, when executed by a processor (Para 0094) configure the processor to perform acts of:
interrogating (Figure 1, Element 170) at least one position sensor (Figure 1, Element 140) of a shape sensing device (SSD) (Figure 1, Element 111, 115, 140 & 170) inserted into a channel [lumen] (Para 0048) in registration fixture (Figure 1, Element 115) which is coupled to a registrant object (RO) [Reference fixture 115 is adapted to be affixed to a location of interest, e.g., a part of an operating table] (Para 0042) defining a workspace  [fixed world reference frame] (Para 0036 & 0036), to obtain sensor information (SI) [provides shape information] (Para 0052) indicative of at least one of a position [absolute three-dimensional pose and shape] of the at least one position sensor (Para 0048) within the channel 
determining a shape of the SSD based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the channel [The processor then performs an integration from the location of the reference frame at location L0 to the geometrical center of the known feature at location L1] (Para 0059-0061& 0093-0094)
performing a coordinate registration when it is determined that the sensed shape of the SSD is determined to correspond with the known shape [The integration generates the x-y-z position and orientation of the known feature at location L1, which in turn can be used to determine the position and angle of the geometrical center of the known feature relative to the fixed world reference frame at location Lref] (Para 0093-0094)
Prisco fails to teach the fixture having an asymmetric channel.  Prisco also fails to teach further details regarding the controller and known shape determination.  However, Duindam teaches – 
a fixture (Figure 1, Element 130) having an the asymmetric channel (as shown in Figure 3A) being configured to receive at least part of the SSD [shape-sensing segment] (Figure 3A, Element 390) and defining a registration path (P) [kinematic chain] (Para 0090)
determining a shape of the SSD [determine the relative partial-pose information] based upon the SI obtained from the at least one position sensor when the at least one position sensor is situated within the asymmetric [S-curve] channel (Figure 3, Element 390 and Para 0021 & 0043)
Note: The Examiner interprets a S-curve is asymmetric as a S-curve cannot be folded on the vertical or horizontal axis and have symmetry.
determining whether the determined shape of the SSD corresponds with the known shape selected from one or more known shapes [a shape signature for pre-set perturbation 191 is provided in the shape information] (Para 0050) in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Note:  The claim requires one known shape to be selected and the prior art teaches many different pre-set geometric perturbation such as a S-curve, loop, cusp, semi-circle, etc. (Para 0060) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Prisco and Duindam fails to teach a registration path having a predefined known shape and the SSD corresponding with the known shape of the registration path.
Wong teaches a registration path having a predefined known shape and the SSD corresponding with the known shape of the registration path (Para 0129) in order to improve registration of a shape sensing fiber (Para 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco and Duindam to include the fixture registration and controller as taught by Wong in order to improve registration of a shape sensing fiber (Para 0005)
Claim 21/1:  Prisco fails to teach the fixture having an asymmetric channel.  Prisco also fails to teach further details regarding the controller and known shape determination.  However, Duindam teaches – 
the asymmetric channel (as shown in Figure 3A) 
the SSD [shape-sensing segment] (Figure 3A, Element 390) inserted within the asymmetric channel during use (as shown in Figure 3A and Para 0090) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco to include the fixture and controller as taught by Duindam in order to provide new capabilities in providing feedback to a surgeon (Para 0043)
Prisco and Duindam fail to teach friction increasing surface.  However, Wong teaches a friction increasing surface so as to attain a desired amount of friction [glued into position] (Para 0102) in order to fix a desired length of the fiber (Para 0102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco and Duindam to include the surface as taught by Wong in order to fix a desired length of the fiber (Para 0102)
Claim 22/1:  Prisco and Duindam fail to teach a clamping mechanism.  However, Wong teaches a clamping mechanism [anchor slide] that, when engaged, configures the at least part of the SSD within the registration fixture into the predefined known shape (Para 0102) in order to fix a desired length of the fiber (Para 0102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco and Duindam to include the surface as taught by Wong in order to fix a desired length of the fiber (Para 0102)
Claim 23/14/10:  Prisco teaches wherein performing the coordinate registration further comprises selecting a fixture-to-workspace transformation (ωTƒ) corresponding to the known shape (Para 0112-0114).
Claim 24/23/14/10:  Prisco teaches wherein performing the coordinate registration further comprises determining a shape-to-workspace transformation (ωTs) by calculating: ωTs = ωTƒ * ƒTs (Para 0121).

Claim(s) 2-3, 11-12 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (U.S. Patent Application 2011/0202069 A1); Duindam et al. (U.S. Patent Application 2013/276557 A1) and Wong et al. (U.S. Patent Application 2013/0028554 A1) and further in view of Clark et al. (U.S. Patent Application 2016/0363436 A1).
Claim 2/1:  Prisco teaches wherein to obtain the SI, the controller interrogates the at least one position sensor (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach sequentially over time.  However, Clark teaches sequentially over time (Para 0052) in order to be able to re-arrange the order of operations (Para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the sequentially over time as taught by Clark in order to be able to re-arrange the order of operations (Para 0052).
Claim 3/1:  Prisco teaches wherein the at least one position sensor of the SSD comprises a plurality of sensors and, to obtain the SI, the controller interrogates the plurality of sensors of the SSD (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach synchronously over time.  However, Clark teaches synchronously over time (Para 0052) in order to speed up operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the synchronously over time as taught by Clark in order to speed up operations.
Claim 11/10:  Prisco teaches wherein interrogating the at least one position sensor of the SSD is performed (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach sequentially over time.  However, Clark teaches sequentially over time (Para 0052) in order to be able to re-arrange the order of operations (Para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the sequentially over time as taught by Clark in order to be able to re-arrange the order of operations (Para 0052).
Claim 12/10:  Prisco teaches wherein the at least one position sensor of the SSD comprises a plurality of sensors and the wherein interrogating the at least one position sensor of the SSD is performed (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach synchronously over time.  However, Clark teaches substantially synchronously over time (Para 0052) in order to speed up operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the synchronously over time as taught by Clark in order to speed up operations.
Claim 25/18:  Prisco teaches wherein the computer instructions configure the processor to interrogate the at least one position sensor of the SSD (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach sequentially over time.  However, Clark teaches sequentially over time (Para 0052) in order to be able to re-arrange the order of operations (Para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the sequentially over time as taught by Clark in order to be able to re-arrange the order of operations (Para 0052).
Claim 26/18:  Prisco teaches wherein the at least one position sensor of the SSD comprises a plurality of sensors and the wherein computer instructions configure the processor to interrogate the at least one position sensor of the SSD (Figure 1, Element 180 & 170).  Prisco, Duindam and Wong fails to teach synchronously over time.  However, Clark teaches substantially synchronously over time (Para 0052) in order to speed up operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prisco, Duindam and Wong to include the synchronously over time as taught by Clark in order to speed up operations.
Response to Arguments
Applicant’s arguments, see Page 9, filed 01/06/2022, with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments, see Page 9, filed 01/06/2022, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claims has been withdrawn. 
Applicant’s arguments, see Page 9, filed 01/06/2022, with respect to the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The Rejection of the Claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-14, 18 and 21-26 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied in the prior rejection of record.  The arguments submitted by the Applicant are addressing the claim amendments.
Thus the rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793